



COURT OF APPEAL FOR ONTARIO

CITATION:
Yar v. Yar, 2012 ONCA
    658

DATE: 20121001

DOCKET: C53292

Goudge, Simmons and Gillese JJ.A.

BETWEEN

Qasim Abraham Yar

Applicant (Appellant)

and

Roya Fatemeh Yar

Respondent (Respondent)

Aaron Franks and Michael Zalev, for the appellant

Tom Bastedo and Samantha Chowsky, for the respondent

Heard and released orally: September 21, 2012

On appeal from the order of Justice William Festeryga of
    the Superior Court of Justice, dated January 14, 2011.

ENDORSEMENT

[1]

We are all of the view that the reasons for judgment offered to support
    the orders challenged by the parties are, regrettably, woefully inadequate. In
    many cases we cannot discern any findings of fact that would be necessary to
    found such orders, nor can we see the path followed by the trial judge to reach
    his conclusions. We therefore agree with the parties that paras. 5, 9, 10, 11,
    12, 15, 16, 17, 18 and 19 must be set aside.

[2]

We agree with the appellant that the same is true of para. 12. Paragraph
    13 is similarly deficient. As a result para. 14 must fall as well, based as it
    is on imputed income. As a consequence, the costs order below obviously cannot
    be sustained and will be set aside.

[3]

The respondent contends that for paras. 12, 13, 17 and 18, this court
    should craft a remedy. However, the parties submit, and we agree, that all
    other issues we have dealt with should receive a new trial. In our view, there
    is a significant interrelationship between all the issues left for disposition
    once these orders are set aside. The interests of justice therefore are best
    served by returning all issues to a new trial. Costs of the first trial will be
    for the new trial judge.

[4]

We direct that these issues all be returned for a new trial, and we
    order that the new trial be expedited. Pending that, the interim order will
    remain in effect, subject to any variations that may properly be made.

[5]

We recognize the burdens placed on the parties by the defects in this
    trial. That is very unfortunate. We hope and expect that justice will be
    properly served by the new trial.

[6]

In our view, the means of both parties have been significantly depleted
    over the course of this litigation. We hope that this consideration will be a
    significant guide if this matter goes forward. In the circumstances, this is
    not a case for costs, and none are ordered.

S.T. Goudge
    J.A.

Janet Simmons J.A.

E.E. Gillese J.A.


